Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 1 of 21 PagelD #:1 A
rey
43

(If you need additional space for ANY section, please attach an additional sheet and reference that section.] 4 ads?
et”
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

 

 

 

 

David Boveri )
)
}
Plaintiff(s), ) Case Number: __j q-sottb
)
"¢ Sys, Inc
OnNsenoys, . )
| FILED
)
Defendant(s). ) SEP 12 2019
SG BRUTON

CLERK US. DISTRICT COURT
COMPLAINT OF EMPLOYMENT DISCRIMINATION

1. This is an action for employment discrimination.

 

 

 

2. The plaintiff is David Boveri of the
county of DeKalb in the state ofllinois
3. The defendant is ConsenSys, Inc. , whose

 

street address is 49 Bogart St #22

 

 

(Defendant’s telephone number) (347 )_ 889-5900

 

4. The plaintiff sought employment or was employed by the defendant at (street address)

49 Bogart St #22 (city) New York

 

 

(county) Brooklyn (state) New York (ZIP code) 11206

 

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
7.1

7.2

Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 2 of 21 PagelD #:1

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

The plaintiff [check one box]

(a) OO was denied employment by the defendant.

(b) O was hired and is still employed by the defendant.

(c} BY’ was employed but is no longer employed by the defendant.

The defendant discriminated against the plaintiff on or about, or beginning on or about,
(month)March gs (day)24 (year) 2018

(Choose paragraph 7.1 or 7.2, do not complete both.)

(a) The defendant is not a federal governmental agency, and the plaintiff
[check one box] Mhas Ohas not filed a charge or charges against the defendant

asserting the acts of discrimination indicated in this complaint with any of the
following government agencies:
(i) fi’ the United States Equal Employment Opportunity Commission, on or about

(month) March (day) 12 (year) 2019

 

 

Gi) O the Illinois Department of Human Rights, on or about

(month) (day) (year)

 

 

(b) If charges were filed with an agency indicated above, a copy of the charge is

attached. Yes, No, but plaintiff will file a copy of the charge within 14 days.

It is the policy of both the Equal Employment Opportunity Commission and the Illinois
Department of Human Rights to cross-file with the other agency all charges received. The

plaintiff has no reason to believe that this policy was not followed in this case.

The defendant is a federal governmental agency, and

(a) the plaintiff previously filed a Complaint of Employment Discrimination with the

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 3 of 21 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.)

defendant asserting the acts of discrimination indicated in this court complaint.
O] Yes (month) (day) (year)
O No, did not file Complaint of Employment Discrimination
(b) The plaintiff received a Final Agency Decision on (month)
(day) (year)
(c} Attached is a copy of the
(i) Complaint of Employment Discrimination,
O Yes O No, butacopy will be filed within 14 days.
Gi) Final Agency Decision

O Yes UO NO, buta copy will be filed within 14 days.

8. (Complete paragraph 8 only if defendant is not a federal governmental agency.)
(a) O the United States Equal Employment Opportunity Commission has not
issued a Notice of Right to Sue.
(b) [WY the United States Equal Employment Opportunity Commission has issued
a Notice of Right to Sue, which was received by the plaintiff on
(month) June (day) 14 (year) 2919 a copy of which

Notice is attached to this complaint.

9. The defendant discriminated against the plaintiff because of the plaintiff's [check only
those that apply]:
(a} O Age (Age Discrimination Employment Act).

(b) O Color (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 4 of 21 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

(c) iv Disability (Americans with Disabilities Act or Rehabilitation Act}

(d) O National Origin (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).
(e) OF Race (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

(f) OF Religion (Title VII of the Civil Rights Act of 1964)

(g) OF Sex (Title VII of the Civil Rights Act of 1964)

10. If the defendant is a state, county, municipal (city, town or village) or other local
governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

national origin (42 U.S.C. § 1983).

11. Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII
claims by 28 U.S.C.§1331, 28 U.S.C.§1343(a)(3), and 42 U.S.C.§2000e-5(f)(3); for 42
U.S.C.§1981 and §1983 by 42 U.S.C.§1988; for the ADA by 42 U.S.C.§12117; for the

Rehabilitation Act, 29 U.S.C. § 791; and for the ADEA, 29 U.S.C. § 626(c).

12. The defendant [check only those that apply|
(a) 0 failed to hire the plaintiff.

(b) O terminated the plaintiff's employment.

(c) O1 failed to promote the plaintiff.

(d) 0 failed to reasonably accommodate the plaintiff's religion.

(¢) LY failed to reasonably accommodate the plaintiff's disabilities.

(f) 0 failed to stop harassment;

C) rete gee smi brant he lanl fi amen to acer rig

(h) @ other (specify): disparate treatment by prohibiting overtime, violating 29 CFR Subpart B, §§ 778.100 - 778.106

 

(If you need additional space for ANY section, please attach an additional sheet and reference that section.)

Rev. 06/27/2016
4
Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 5 of 21 PagelD #:1

[lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

See attachment 1 for all violations pursuant to Title | of ADA, including:

 

42 U.S.C. § 12112(d)(3)(b), 42 U.S.C. § 12112(b)(5)(b), 29 CFR § 1630.14.

 

Attachment 1 also outlines violations of 29 CFR Subpart B, §§ 778.100 - 778.106.

 

 

13. The facts supporting the plaintiff's claim of discrimination are as follows:

See attachment 2 for factual allegations common to all counts.

 

 

 

 

 

14. [AGE DISCRIMINATION ONLY] Defendant knowingly, intentionally, and willfully
discriminated against the plaintiff.

15. The plaintiff demands that the case be tried by a jury. WY YesO No

16. | THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
[check only those that apply|

(a) O) Direct the defendant to hire the plaintiff.

(b) O Direct the defendant to re-employ the plaintiff.

(c) O Direct the defendant to promote the plaintiff.

(d) O Direct the defendant to reasonably accommodate the plaintiff's religion.

(e) O Direct the defendant to reasonably accommodate the plaintiff's disabilities.

(f) IW Direct the defendant to (specify): See attachment 3 for requests of the court.

 

 

 

{If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016

 
EEE

Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 6 of 21 PagelD #:1

{If you need additional space for ANY section, please attach an additional sheet and reference that section.] |

 

 

 

(zg) WY It available, grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive
damages, prejudgment interest, post-judgment interest, and costs, including
reasonable attorney fees and expert witness fees.

(h) [Y Grant such other relief as the Court may find appropriate.

   
 

 
     
 

tA

(Plaintiff? s sign ture)

    

David Boveri
(Plaintiff's name)

 

3230 Sycamore Rd Ste #168
(Plaintiff's street address)

 

(City)DeKalb(Stateyh (zp 80115

(Plaintiff's telephone number) (847 ) — 461-9235

 

LaF
Date: 9/11/07

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 7 of 21 PagelD #:1

ATTACHMENT 1: Supplemental sheet for Section 11, counts

COUNT I - Violation of Title I of the
Americans with Disabilities Act, 42 U.S.C. §12112

11.1. This action indicates that Mr. Boveri, who was sufficiently qualified for a full-time
position, was willfully and intentionally treated differently than an unqualified candidate who
did not have a disability.

11.2. Mr. Boveri restates and incorporates herein by reference Paragraphs 16.1 through 16.44
below as and for Paragraph 11.2 of Count I and Paragraph 11.7 of Count II of this complaint as

if such allegations were fully set forth herein for Count I and therein for Count II.

11.3. The facts described contradict the claims Defendant made to the EEOC that ConsenSys
did not know of Mr. Boveri’s disability during his employment, indicating that Defendant could
not locate any records of his disclosure. Defendant’s own claims support that ConsenSys
engaged in negligent documentation practices, violating 42 U.S.C. § 121123(d)(3)(b). Defendant
made this statement knowingly and willfully ignoring its own negligent and non-compliant HR
documentation practices, and that most or all of the individuals directly or indirectly involved
in his hiring, discrimination, and employment of Mr. Boveri were also terminated in
restructuring.

11.4. According to the ADA, Mr. Boveri’s made formal requests for accommodation! by
disclosing his disability, and as such, the Defendant failed to engage in the interactive process

that is mandated by Title I of the ADA’, such that:

 

' See, e.g., EEOC Enforcement Guidance: Reasonable Accommodation and Undue Hardship Under the Americans with Disabilities Act,

http.//www.eeoc.gov/policy/docs/accommodation.htrnl (last visited Sep., 2019}
® See, e.g, Barnett v. U.S, Air, Inc, 228 F.3d 1105 (9th Cir. 2000)

 
 

Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 8 of 21 PagelD #:1

ATTACHMENT 1: Supplemental sheet for Section 11, counts

a. No attempt was made by Defendant to discuss what reasonable accommodations
would allow Mr. Boveri to complete the requirements of a full-time position.
b. Upon Mr. Boveri's disclosure of his disability, the Defendant did not engage in an
interactive process, including, but not limited to:
i. Failure to formally identifying that Mr. Boveri’s disclosure of disability
was a formal request for accommodation
ii. Failure to gather any information necessary to process the request
iii. Failure to explore any reasonable accommodation options before
withdrawing job offer
c. Defendant did not document or maintain records of Mr. Boveri’s disclosure
11.5. In their position statement to the EEOC, Defendant claims that Mr. Boveri was never
offered a full-time position. In the event that Mr. Boveri misconstrued pre-employment
discussions for a valid job offer, the facts described above indicate that Defendant’s discussion
of how Mr. Boveri’s medical disability impact what job he could be offered constitute pre-
employment inquiry. Pre-employment inquiry about disabilities and medical problems are

prohibited by 42 U.S.C. § 12112(b)(S)(b) and 29 CFR § 1630.14.

COUNT II - Violation of The Fair Labor Standards Act
29 CFR Subpart B, §§ 778.100 - 778.106

11.6. This action indicates that Mr. Boveri, who was eligible for overtime payments pursuant
to 29 CFR § 778.110, was ordered by Defendant to not accurately log or claim overtime hours,
such that Defendant did not pay these earned wages to Mr. Boveri and reaped unfair benefit at

the expense of Mr. Boveri, the impact of which was significant and outlined in Count 1, above.
Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 9 of 21 PagelD #:1

’ ATTACHMENT 2: Supplemental sheet for Section 12, factual allegations

FACTUAL ALLEGATIONS COMMON TO ALL NT
A. Background Factual Allegations

12.1. The plaintiff, David Boveri (“Mr. Boveri”) has narcolepsy, a physical impairment which
substantially limits one or more of his major life activities and bodily functions including, but
not limited to, sleeping and the functioning of his neurological system.

12.2. Mr. Boveri is an individual with a disability within the meaning of the ADA who, at all
times relevant, could perform the essential functions of several jobs at ConsenSys, Inc.
(“Defendant” or “ConsenSys”), with or without a reasonable accommodation.

12.3. Before and during the entirety of Mr. Boveri’s employment with the Defendant,
ConsenSys held a non-traditional organizational structure called decentralization, where the
company had a “flat” organization without management or any explicit decision-making
hierarchies, At ConsenSys, individuals were given the right to make decisions with little or no
oversight, and were encouraged to work in and on the behalf of multiple departments
simultaneously.

12.4. During Mr. Boveri’s tenure, this decentralized organizational structure was pushed
beyond its limits of effectiveness, with more than 1,000 employees across the globe without any

direct supervision or management’.

 

formune than with his sconglomerate’s weird operating structure,” inti}: vw dorbos cor sites jetiaulin/eOus 2/05 cren 913
sb onatveoedubins-echersur-cagert ment ist imess pow-bon itt ecprinitup Dec. 5, 2018 (Last visited Sep., 2019)

 

 

|
|
' See Kaufflin, 2018: “The biggest problems at ConsenSys may have less to odo with plunging crypto prices and Lubin's winding
1
 

Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 10 of 21 PagelD #:1

' ATTACHMENT 2: Supplemental sheet for Section 12, factual allegations

B. Interview with Defendant’s DC Labs and Initial Job Offer

12.5. Onor about April 4, 2018, Mr. Boveri interviewed for a “remote” developer internship
position at Defendant’s Washington, DC, office, to work for the “DC Labs” team. He did not
disclose his disability to the Defendant before or during the interview.

12.6. Onor about April 5, 2018, Mr. Boveri was told by Defendant that he would not be getting
the remote internship position and that all the positions were filled by candidates who were
willing to commute to the office in the D.C. office.

12.7. Onor about April 5, ConsenSys opened discussions for offering Mr. Boveri a full-time
position, instead. The Defendant told Mr. Boveri that he was over-qualified for the internship
position, given his PhD and experience in computer science research.

12.8. Onor about April 12, 2018, ConsenSys offered Mr. Boveri a full-time job for a salary
position working remotely as a developer for Defendant’s Washington, D.C. office.

C. Disclosure of Disability Leads to Withdrawal of Job Offer

12.9. Onor about April 12, 2018, Mr. Boveri responded to the job offer and provided notice of
his disability and impairments to Defendant. In this disclosure, Mr. Boveri expressed concerns
about his ability to perform a full-time job in the short term before receiving treatment from a
neurologist. Mr. Boveri also disclosed that his treatment as scheduled to start on or about the
next day, April 13, 2018, and that his doctor had advised him to expect his impairments to
improve within one or two months.

12.10. Onor about April 12, 2018, Mr. Boveri received response from the Defendant, indicating

because of his disability, that the Defendant would withdraw the offer for the full-time

position.
 

Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 11 of 21 PagelD #:1

ATTACHMENT 2: Supplemental sheet for Section 12, factual aliegations

12.11. Onor about April 12, 2018, Mr. Boveri was told by the Defendant to keep his disability a
secret and that it would not be disclosed outside the team responsible for hiring him*. Mr.
Boveri did not protest because he was afraid of further discrimination. Defendant indicated

that this would be more challenging than offering a full-time position because of the
paperwork required, and stated that Mr. Boveri being given this lower position was a “huge
favor.”

12.12. On or about April 12, 2018, ConsenSys offered to create an internship for him to work 20
hours instead of a full-time offer, advising Mr. Boveri that the hourly rate for this position
would come at a significant pay cut compared to base salary for full-time position at
ConsenSys’ Washington, D.C. office. Mr. Boveri requested that they allow him to work more
hours to compensate in part for the decreased pay.

12.13. Mr. Boveri felt pressured to accept the position without comment because he was afraid
of further discrimination and because he worried no one else would hire him after this
treatment.

D. Accepted Position for a Department That No Longer Existed

12.14. On or about May 21, 2018, The Defendant’s New York office called Mr. Boveri to finalize
the terms of his internship. The Defendant’s representative offered him an hourly internship at
40 hours a week, as instructed by the D.C. office. During this call, the Defendant’s New York
representative apologized for the low salary given Mr. Boveri’s PhD and experience,

acknowledging that the offer hit the salary cap for interns and could not be increased.

 

* At the time, Mr. Boveri was not aware of his rights or that these documentation procedures were prohibited by Title I of the ADA,
including 42 U.S.C. § 12112(d)(3Hb).
Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 12 of 21 PagelD #:1

ATTACHMENT 2: Supplemental sheet for Section 12, factual allegations

12.15. Mr. Boveri did not disclose the nature of his disability to the Defendant’s New York
representative because he was afraid of further discrimination from ConsenSys and its
employees.

12.16. Onor about June 6, 2018, Mr. Boveri started his internship position working at

ConsenSys, believing he was hired to work for the DC Labs department

12.17. Onor about June 6, 2018, Mr. Boveri learned that prior to starting his job, DC Labs had
been disbanded, meaning he was hired to a department that no longer existed. Mr. Boveri was
told that the decentralization and complete lack of management at ConsenSys had created a
hostile work environment for DC Labs. Mr. Boveri was informed that the department was
disbanded after the head of DC Labs had been removed from his position and reassigned to
another department by the CEO of ConsenSys, Joe Lubin, for allegedly not following
established procedures at ConsenSys, allegedly misrepresenting company policy to D.C.
employees, and allegedly fostering a hostile work environment.

12.18. On or about June 6, the Defendant informed Mr. Boveri that he, an intern, was the only
member of the DC Labs team, until that time when Human Resources (HR) reassigned him,
which never happened. Mr. Boveri was also informed that this was not an unheard-of
occurrence at ConsenSys and that there were likely dozens of formally unassigned but
productive employees. He was told that in the end his particular assignment did not matter,
since most employees at ConsenSys worked in a variety of self-assigned roles across the

company, and Mr. Boveri was encouraged to do the same.
Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 13 of 21 PagelD #:1

ATTACHMENT 2: Supplemental sheet for Section 12, factual allegations

12.19. Mr. Boveri was never assigned by Defendant to the other team in the office, who worked
for the Solutions department, and received all his paychecks from the unrelated “Labs”
department, to which he was not hired by and did not work for directly.

E. Disparate Treatment: Instructed to Act as a Full-Time Employee

12.20. On or about June 8, 2018, the Defendant instructed Mr. Boveri to consider himself a full-
time employee and to grant himself the same rights and responsibilities given to full-time
employees. This included the right to the unlimited time-off policy (aka, “unlimited
vacations”) as granted by the employee handbook, which was not a right granted to interns.
Under this policy, full-time employees only needed the approval of their team for time off, and
there was no formal or informal process for disclosing paid time off to HR’, and thus HR kept
no documentation of paid-time off authorized by one’s team at ConsenSys.

12.21. Onor about June 8, 2018, Mr. Boveri was also told by the Defendant’s D.C. office to act
as if he were a salaried, full-time employee by logging 40 hours a week, regardless of hours
worked, and not to log any overtime hours because it would be too much paperwork. Mr. Boveri
was qualified for overtime hours, pursuant to 29 CFR Subpart B, §§ 778.100 - 778.106, and to
his knowledge, no other interns were prohibited by ConsenSys from logging overtime hours.

12.22. Throughout his employment, Mr. Boveri exceeded Defendant’s legitimate expectations
of performance for an intern and was given rights and responsibilities far exceeding what can
reasonably be expected of an intern. As such, these responsibilities consistently required he
work more than 40 hours per week, but without avertime compensation, unlike other interns,

who were allowed to log their overtime hours and be compensated fairly.

 

? Note, except in the cases of FMLA leave, for which the handbook did outline procedures for notifying HR.

 
Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 14 of 21 PagelD #:1

ATTACHMENT 2: Supplemental sheet for Section 12, factual allegations

F. Disparate Treatment: Denied Promotion Offered to Non-Disabled Employee

12.23. Onorabout August 17, 2018, Defendant offered to extend Mr. Boveri’s internship at
ConsenSys until on or about December 15, 2018.

12.24. Onor about August 17, Mr. Boveri inquired about whether he could get a full-time
position. In response, Defendant confirmed that he had met and exceeded the expected
performance of a full-time employee. Despite this, he was told by Defendant that he could not
be offered a job because there was a “hiring freeze” for the D.C. office of ConsenSys.

12.25. In or around September, 2018, Mr. Boveri met several new full-time employees at the
D.C. office of ConsenSys who had been hired by Defendant during the “freeze.”

12.26. On or about September 19, 2018, Mr. Boveri met a newly hired intern. Mr. Boveri learned
this new intern was given a conditional job offer for a full-time position as a developer, but
that since he was underqualified, he had to complete a provisional internship. This intern also
told Mr. Boveri he had been offered the job in or around May 2018.

12.27. Onor about September rg, 2018, Mr. Boveri asked the Defendant about the terms of the
new intern’s conditional job offer. The Defendant confirmed that this new intern had been
offered the same position that had been withdrawn from Mr. Boveri because of his disability.
The Defendant did not deny that Mr. Boveri was treated less favorably because of his disability.

G. End of Employment at ConsenSys

12.28. On or about November 12, Mr. Boveri notified his team at ConsenSys that he was to be

taking sick leave for at least two weeks (November 28-December 12) for surgery. Following

procedures outlined by the employee handbook, his team approved his request and authorized

paid-time off for his sick leave.
Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 15 of 21 PagelD #:1

ATTACHMENT 2: Supplemental sheet for Section 12, factual allegations

12.29. On November 28, Mr. Boveri had surgery. He was on strict orders from his doctor to not
work for the first week of sick leave.

12.30. Inor around the first week of December, 2018, during his first week of sick leave, Mr.
Boveri felt pressured to work because he wanted to prove that he was worth equal treatment
from Defendant on the hope that proving himself would end the disparate treatment he
received because of his disability.

12.31. On or about December 2, Mr. Boveri received an email while on sick leave from Human
Resources (HR) requesting he and several full-time employees clarify whether he worked for
the “Solutions” or “Labs” Departments‘. Mr. Boveri did not respond to the email because he
was on sick leave, but he interpreted this as a sign they were going to fire him or his
colleagues.

12.32. On December 3, 2018, Mr. Boveri remotely attended a company-wide meeting, to
address the upcoming restructuring of the company into “ConsenSys 2.0.” He also wrote the
executive summary of the meeting distributed by other employees to the whole organization, a
responsibility not reasonably expected to be done by a part-time intern’.

12.33. The stress of working during sick leave on December 3, 2018, caused severe pain,
bleeding, and intense pains in his right nostril, the site of his surgery. Other employees urged
Mr. Boveri to stop working and rest.

12.34. On December 4, Mr. Boveri went for a scheduled follow up with his doctor, who noted

that he had suffered complications in his right nostril consistent with the severe pain and

 

‘ Nove, since there were no managers at ConsenSys, there would be no one with direct authority over Mr. Boveri to answer this
question, and HR did not have the ability to discover who was on authorized sick leave.

* Nate, In the context of a decentralized organization without managers, this is called self-organization, such that Mr. Boveri wrate
the official executive summary for the meeting notes distributed to 1,000+ of his colleagues.
Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 16 of 21 PagelD #:1

ATTACHMENT 2: Supplemental sheet for Section 12, factual allegations

bleeding he had experienced the day before. Mr. Boveri’s nasal septum had slipped off the
nasal spine into the right nostril, causing pain and bleeding. His doctor found no signs of direct

physical trauma to the nose that could cause the complications.

12.35. On December 5, Mr. Boveri scheduled a video meeting with one of Defendant’s HR

coordinators in New York to understand why HR did not know which department he worked
for. The coordinator disclosed that since DC Labs did not exist by the time his job offer was
processed, it was likely that another HR employee had become confused and selected
(ConsenSys) Labs, instead of (DC) Solutions. The internship coordinator disclosed that he or
she had discovered this specific error and reported it months prior, but that since the internal
documentation procedures at ConsenSys HR were frequently non-compliant and negligent,
many serious HR violations occurred across the entirety of his or her tenure in HR at
ConsenSys despite his or her repeated attempts at correction of this and other errors.

12.36. On December 6, the Defendant laid off Mr. Boveri without discussion.

H. Events After Termination of Employment

12.37. Onor about the week of December 10, Mr. Boveri had a discussion with a second HR
coordinator from the New York office of ConsenSys (also laid off on December 6, 2018), who
disclosed that at every level of record keeping, the Defendant made many systematic and
preventable errors. This coordinator disclosed that, for instance, the HR leadership had
recently discovered that the Defendant forgot to lay off their own team’s HR intern the

previous week because of disorganized and inaccurate documentation.
: *

Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 17 of 21 PagelD #:1

ATTACHMENT 2: Supplemental sheet for Section 12, factual allegations

12.38. On December 28, Mr. Boveri's doctor told him that he would require a second surgery to
break and reset his nose and that, until he got the surgery to correct this, it may seriously
impact his ability to breathe and increase his risk of developing chronic sinus infections.

12.39. On or about March 12, 2019, Mr. Boveri filed a charge of employment discrimination
with the EEOC at the Chicago office within the timeframe allotted Illinois residents.

12.40. On or about April 25, 2019, the Defendant sent a position statement to the EEOC,
claiming that no offer of a full-time position was ever made and that the disability was never
disclosed. The Defendant also neglected to enter voluntary arbitration or discussion with the
EEOC, claiming that the charges made by Mr. Boveri with the EEOC were fully without merit.

12.41. Onor about May 5, Mr. Boveri requested Defendant’s position statement from EEOC.

12.42. On or about August 4, Mr. Boveri emailed the EEOC to notify he had not received the
position statement.

12.43. On August 6, 2019, the EEOC phoned Mr. Boveri to indicate that the position statement
had not been released upon being

12.44. On or about April 26, 2019, Mr. Boveri’s doctor advised him to delay the medically
necessary corrective surgery until he achieved a more stable employment situation because his
doctor was concerned that the unexpected difficulty of recovery.

12.45. Inthe interim, up to and least including the time of this complaint, Mr. Boveri has
suffered increased impairment from the combined effect of his disability, narcolepsy, and the
mental and physical harm caused by delaying surgery to correct his nasal and sinus anatomy.
These effects include, but are not limited to, persistent chronic sinus infections, mental

anguish, and decrease of sleep quality due to the obstructed nasal passages.
 

Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 18 of 21 PagelD #:1

ATTACHMENT 3: Supplemental sheet for Section 16, relief

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully requests that this Court:

16.A. Order Defendant make whole Mr. Boveri by providing appropriate back pay with

prejudgment interest, in amounts to be determined at trial, and other affirmative relief
necessary to eradicate the effects of its unlawful employment practices, including, but
not limited to, front pay

16.B, Order Defendant to make whole Mr, Boveri by providing compensation for past
and future pecuniary losses resulting from the unlawful employment practices
complained of in paragraphs above, including, but not limited to, job search expenses,
and medical expense, in amounts to be determined at trial.

16.C. Order Defendant to make whole Mr. Boveri by providing compensation for past
and future non-pecuniary losses resulting from the unlawful employment practices
complained of in paragraphs above, including emotional pain, suffering,
inconvenience, mental anguish, embarrassment, frustration, humiliation, and loss of
enjoyment of life, in amounts to be determined at trial.

16.D. Order Defendant to pay Mr. Boveri punitive damages for its malicious and
reckless conduct described in paragraphs above, in amounts to be determined at trial.

16.E. Grant such further relief as the Court deems necessary and proper.

16.F. Award the Plaintiff, Mr. Boveri, his costs of this action.
 

Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 19 of 21 PagelD #:1

ATTACHMENT 3: Supplemental sheet for Section 16, relief

WHEREFORE, the Plaintiff respectfully requests that this Court:

16.G. Order Defendant award damages to Mr. Boveri, including unpaid overtime wages
and statutory damages, in amounts to be determined at trial, pursuant to the Fair Labor

Standards Act.
 

Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 20 of 21 PagelD #:1

EEOC Form 4 (11/09)

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act (] FEPA
Statement and other information before completing tris form.

EEOC 520-2019-02263

Illinois Department Of Human Rights and EEOC
State or local Agency, if ary
Name (indicate Mr, ats., Mrs.) Home Phone Year of Birth
Dr, David J Boveri Gly

 

 

 

 

Street Address City, State and ZIP Code

, DEKALB, IL 60215

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Comumittee, or State or Local Government Agency That I Selieve Discriminated
Against Me or Others. (/fmore than two, fist under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

Name No. Employees. Members Prone No.
CONSENSYS, INC 501+ Gap
Street Address City, State and ZIP Code .
Name No, Employees, Members Phone No,
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Chock appropriate buxtes)) DATE(S) DISCRIMINATION TOOK PLACE

Earliest Latest

[] RACE [| COLOR [| SEX [| RELIGLON [| NATIONAL ORIGIN 05-24-2018 12-06-2018

[| RETALIATION fj AGE DISABILITY [| GENETIC INFORMATION
[ ] OTHER (Specity) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (ifadditional paper is needed. attach extra sheet{s))
I was offered a permanent Developer position with Respondent, Upon Respondent learning of my disability, my employment
offer was rescinded and I was hired as an Intern. Subsequently, on or about December 6, 2018, I was laid off.

I believe that I have been discriminated against because of my disability, in viclation of the Americans with Disabilities Act of
1990, as amended, ,

 

 

i want this charge filed with both the EEOC and the State or local Agency, ifany. | will NOTARY » Wher necessary jor State and Local Agency Requirements
advise the agencies if | change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures.

 

i swear or affirm that | have read the above charge and that it is true to the

 

 

I declare under penalty of perjury that the above is true and correct, best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THSS DATE

Digitally signed by David Boveri on 03-12-2019 12:02 PM EDT (month, day, year

 

 

 
 

Case: 3:19-cv-50226 Document #: 1 Filed: 09/12/19 Page 21 of 21 PagelD #:1

EEOC Form 164 (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: David J. Boveri From: Chicago District Office
an 500 West Madison St
mae co wees , Suite 2000
Dekalb, IL 60115 Chicago, IL 60661
[| On behaif of person(s) aggneved whose identify is
. CONFIDENTIAL (20 CFR §1501. 7(a}) .
EEOC Charge Ne. EOC Representative Telephone No.

Gregory T. Mucha,
§20-2019-02263 investigator (312) 869-8135

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not inveive a disability as defined by the Americans With Disabilities Act.
The Respondent empfoys less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

eM UUOU0

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.}

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.

You may file a lawsuit against the respondent(s)} under federal law based on this charge in federal! or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.}

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.
fA On behaif of the Ko y J

Julianne Bowman, (Date Mailed}
District Director

Enclosures(s}

ve: CONSENSYS, INC.
cio Scot. M. Coonei
Davis Wright Tremaine, LLP
21* Floor
1251 Avenue of the Americas
New York, N¥ 10020
